Citation Nr: 1608119	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-41 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include conditions of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen a previously denied claim of service connection for a back disability.

This case was previously before the Board in May 2013, when it was reopened and remanded for further development, to specifically include obtaining a VA examination and opinion with respect to the Veteran's back disability claim.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's back disability, to include his cervical, thoracic, and lumbar spine conditions, are not shown to have been incurred in service or otherwise related to his service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in January 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Facts and Analysis

The Veteran seeks service connection for a back disability, which in this instance includes cervical, thoracic, and lumbar components.  All three spinal segments have been considered in the discussion below.

The Veteran's service treatment records show that he was treated for thoracic pain after lifting heavy weights in service, with a first notation on January 10, 1973 (as shown by a date stamp).  An entry on the same page, below it, dated by hand as January 12, 1972, described his symptoms as spasms of the right paraspinal muscles at the thoracic level, for which exercises, hot packs, and temporary use of a back brace were prescribed.  Another entry dated January 11, 1973 (again shown by a date stamp) noted that the Veteran had a back brace due to injury to muscles of thoracic spine.  Given the circumstances described above, the Board finds that the hand-written date of January 12, 1972, was in error and should have read 1973, as reflected by the date stamps for the surrounding entries.  As such, the Board accepts that the Veteran sustained an injury to the muscles of his thoracic spine in January 1973.  At the time of his service separation examination in October 1975 the Veteran's back was noted to be normal by the examiner, although he reported that his back still bothered him sometimes after an injury suffered in "1972" which required him to wear a back brace for two months.  

At a VA examination in August 1976, the Veteran gave a history of injury to his back in service which was diagnosed then as a slipped thoracic disc, for which he started physical therapy immediately.  "Every now and then my back will go out with[out] any warning."  The pain was located in the middle of his back and a little to the right of center.  X-rays taken at that time did not show any pathology of the bones or discs and the examiner offered the opinion that the Veteran did not have any orthopedic condition for which a disability could be established.

The record shows that the Veteran was treated for thoracic tenderness in March 1987 and possible cervical disc herniation in March 1987.  A rating decision issued in April 1990 considered these records and found that there was no demonstrated relationship between an acute thoracic sprain shown in service and any current back problem.  

In 1990, the Veteran was treated for complaints of chronic thoracic pain since 1972 and for chronic alcohol abuse which he said was his attempt to address his back pain.

At a hearing in November 1990, the Veteran described his injury in service while lifting weights.  He reported that the injury caused him to pass out and be taken to the hospital where X-rays showed damage to the discs in his thoracic spine.  As a result, he was in a back brace for two months.  He said that he had been experiencing back pain since the time of his injury.

A January 1999 X-ray of the lumbar spine showed significant abnormalities.

An April 2008 X-ray of the lumbar spine showed mild degenerative changes at L1-2, with mild disc space loss, and facet degeneration in the lower lumbar spine, most severe at L5-S1.  At that time, the Veteran was also seen for complaints of low back pain of 2 weeks duration.

In March 2009, the Veteran was treated at VA for back pain which he described as being like a "constant migraine in my back."  In July 2009 he was treated for complaints of thoracic back pain and pain in the lower back which he described as "tricky."  He reported experiencing severe pain with certain movements, such as twisting to turn off a light switch.

The Veteran was afforded a VA examination in January 2014 with respect to his claim of service connection for a back disability.  The examiner noted that the Veteran had been diagnosed with degenerative joint disease (arthritis) of the cervical spine in July 2011, with lumbar spine arthritis in September 2009, and provided a new diagnosis of thoracic spine pain/dorsalgia.  The Veteran provided a history of a thoracic spine injury in service in 1972 and asserted that his current cervical and lumbar spine disabilities were residuals from this event.  He believed that his thoracic spine injury (which he described as thoracic injury shock) had evolved to include his lumbar and cervical spine disabilities by way of compensation for the deficiencies in his thoracic spine.  He specifically described his cervical spine symptoms as beginning in about 2004 and later commented that he had hurt his neck in 1994 and was treated with a cervical collar and his symptoms resolved.  The Veteran reported good days and bad days for his thoracic spine pain, the bad days accounting for three to five days of every week.  He found relief from his pain by using a TENS unit and sustained release morphine and sometimes could avert a full-blown attack by lying down.  He stated that his biggest source of pain was hi low back or lumbar area, rather than the thoracic spine.

On physical examination, the Veteran had cervical range of motion findings of 45 degrees of flexion, 30 degrees of extension, 15 degrees of lateral flexion bilaterally, and 60 degrees of rotation bilaterally.  His thoracolumbar range of motion findings were 50 degrees of flexion, 0 degrees of extension, 20 degrees of lateral flexion bilaterally, and 20 degrees of rotation bilaterally.   The examiner stated that there were overt discrepancies in the Veteran's examination between his demonstrated abilities and his responses to direction on examination.  During the examination he moved in slow motion and reported difficulty and discomfort, although there was no objective demonstration of pain.  Some movements which he professed to be unable to complete due to pain were readily demonstrated during conversation when the Veteran was distracted.  "When he left he picked up his brief case full of medical records and walked down the hall without difficulty and at a much quicker pace than he demonstrated to me in the office.  The filled brief case weighed 13 pounds and he had no trouble carrying it."  The examiner noted that the range of motion findings recorded were those that were observed by the examiner during the examination rather than what the Veteran demonstrated on command.  He felt that the Veteran would be capable of greater range of motion with effort, but any estimation would be speculative.

It was the examiner's opinion that the Veteran's cervical spine disability was not related to his military experience but was more likely related to a life time of use and activity and the Veteran's age.  Specifically, there was no clinical evidence linking the Veteran's thoracic injury in service in approximately 1972 to problems in another section of the Veteran's spine (cervical or lumbar) some 20 or 30 years later.  The examiner offered the opinion that the Veteran's thoracic condition was more likely a soft tissue strain that occurred in 1973 and had at most minimal residuals at service separation and not related to degenerative arthritis in the rest of the spine some 37 years later.  Further, the examiner stated that it was more likely than that the Veteran's thoracic spine strain in service was an acute and isolated soft tissue injury and that the Veteran had, in the years since, sustained other acute and isolated soft tissue injuries rather than a chronic and ongoing condition.  The basis for this opinion was that each of the incidents was described as sudden onset, with no symptoms in between them.  The examiner also stated that the Veteran's arthritis in his spine was not present within the first year after service separation, based on normal cervical and lumbar spine X-rays in 1976 and the fact that arthritis is a condition which develops slowly over time.

After reviewing and considering all of the evidence set forth above, the Board finds that service connection for a back disability, to include cervical, thoracic, and lumbar spine conditions, is not warranted.  The evidence does show that the Veteran sustained an injury of the thoracic spine in service, one diagnosed at the time as a muscle strain, with no evidence of a damaged disc (indeed, there is still no evidence of a damaged thoracic disc).  At present, there is evidence of degenerative joint disease or arthritis in the Veteran's cervical and lumbar spines, as shown on X-rays, and the VA examiner in January 2014 diagnosed a thoracic condition of thoracic strain or dorsalgia.  However, there is no evidence linking any of the present back problems to the Veteran's service, to include the thoracic spine muscle strain in 1973.

The VA examiner noted that the Veteran had X-rays taken in 1976, within 8 months of service separation, which showed no arthritis in the cervical or lumbar spine.  He offered the opinion that arthritis is a slow process and would not have developed in the next four months, such that arthritis was not present within the first year after service separation.  With respect to the lumbar spine, this is confirmed by the 1999 X-ray, which was normal.  Therefore, the Board finds that service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 for a presumptive condition is not warranted.

The Veteran has asserted that he has had ongoing back pain since the time of his thoracic spine injury in service.  The Board notes that the 1975 service separation examination was normal and that the 1976 examination and rating decision determined that the Veteran did not have any orthopedic disability.  In addition, the January 2014 VA examiner offered the opinion that the Veteran's thoracic spine problems were a series of acute soft tissue injuries and sprains which resolved rather than resulted in a chronic disability.  The Board acknowledges the Veteran's reports of ongoing pain but finds that they are outweighed by the medical evidence which finds no specific chronic medical disability responsible for the pain.  The United States Court of Appeals for Veterans Claims (Court) has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  As such, service connection for a thoracic spine disability is not warranted.

Finally, the VA examiner in January 2014 stated that there was no basis to link the Veteran's demonstrated arthritis in his cervical and lumbar spines to a soft tissue injury to the thoracic spine in service some 30 years previous.  The Veteran has provided no medical evidence or opinion to the contrary.  Given the strength of the January 2014 VA examination and opinion, service connection for either a cervical spine or a lumbar spine disability is not warranted.

Excluding presumptive theories of entitlement, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


